DETAILED ACTION
This action is in response to the after-final consideration program (AFCP 2.0) request filed 20 October 2021.
Proposed claims 3-20 are original.
Proposed claims 2 and 21 are previously presented.
Proposed claim 1 is currently amended.
Proposed claims 1-21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiners summary
Proposed claims 1 include the additional limitation of “as a whole”; however, this has little effect on the claim scope.
Please consider, the phrase appears in the limitation as follows: “wherein iteratively modelling comprises iteratively reducing a thickness of the thickness map across the aligner model as a whole until a resulting thickness is found for the thickness map”. The “thickness map” is described in a preceding limitation as follows: “the thickness map comprises thickness parameters across the aligner model” (see also figs 10A and B and [0216] for a description of an example embodiment of the thickness map). Given the claim language as viewed in light of the specification the limitation “wherein iteratively modelling comprises iteratively reducing a thickness of the thickness map across the aligner model as a whole until a resulting thickness is found for the thickness map” is reasonably interpreted as reducing any one of the thickness parameters of which the thickness map is comprised. Accordingly, there is little patentable distinction between “wherein iteratively modelling comprises iteratively reducing a thickness of the thickness map across the aligner model  and “wherein iteratively modelling comprises iteratively reducing a thickness of the thickness map across the aligner model as a whole until a resulting thickness is found for the thickness map”. As shown in the Office Action filed 27 August 2021, the prior art makes obvious the claim prior to amendment; and accordingly, under the reasoning presented above, also makes obvious the claim with the proposed amendment.
Note that Applicant’s interpretation of the claim with the proposed amendment differs from that discussed above. The examiner’s response to Applicant’s argument in view of Applicant’s interpretation can be found in the “Response to Arguments” section herein below.
Finally note, the amendment is not deemed to materially reduce or simplify issues for appeal. Accordingly, the claims are not entered and the "finally rejected" claims are still met by the prior arts of record; and all rejections are maintained.
The after final amendment would not overcome all of the rejections in the most recent final Office action. The examiner attempted to contact Applicant's representative Yahn Lin Chu on 27 October and on 1 November to schedule an interview to discuss the issues. As of 3 November no reply has been received.

Response to Arguments
Claim Rejections -35 USC§ 103 (Matov and Wen)
Applicant (P8:¶3):

Examiner’s response:
The examiner respectfully disagrees.
First, as discussed herein above (see section titled Examiner’s Summary), Applicant’s interpretation of the claim scope is narrower than is warranted (not a broadest reasonable interpretation) given the claim language as viewed in light of the specification [see MPEP 2111].
Considering the argument and assuming, arguendo, that the narrower interpretation applies, the examiner respectfully submits that the prior art makes obvious the claimed invention as presented in the Office Action filed 27 August 2021. Consider that the claimed “aligner model” is described in the claim as “the aligner model comprises at least a portion for the at least the portion of the dentition”. So, the claimed aligner model itself may be for the “local arguendo, the narrow scope presented in the argument, the claimed invention is found obvious under the reasoning presented in the Office Action filed 27 August 2021.

Applicant (P8:¶4):
Indeed, as the Office Action remarked in relation to the since-withdrawn§ 101 rejection, "the use of a thickness parameters across the aligner model when iteratively modeling application of one or more forces is not described in the prior art in a manner that suggests that it is well-understood, routine, and conventional activity." Office Action, page 32.
Examiner’s response:
Please consider, ‘The question of whether a particular claimed invention is novel or obvious is "fully apart" from the question of whether it is eligible.’ [MPEP 2106.04(d) I]. The examiner respectfully submits that the argument is moot in view of the consideration of novelty or obviousness being “fully apart” from eligibility considerations. In this particular case, the rejection under 35 USC §101 was withdrawn in view of lack of evidence of “well-understood, routine, and conventional (WURC) activity” which is fully apart from the obviousness rejection presented in the Office Action [i.e. lack of evidence of WURC is not sufficient for a finding of novelty or non-obviousness under 35 USC §102 or §103 respectively].

Applicant (P9:¶1):

Examiner’s response:
As discussed herein above, the examiner respectfully disagrees.

Conclusion
The claims are not entered.
All rejections found in the Office Action filed 27 August 2021 are maintained.
PTO-2323 is attached.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S BROCK whose telephone number is (571)270-3052. The examiner can normally be reached Monday-Friday 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.S.B./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147